American Century Capital Portfolios, Inc. Summary Prospectus and Prospectus Supplement Equity Income Fund Supplement dated July 1, 2014 ■ Summary Prospectus and Prospectus dated July 26, 2013 As of August 1, 2014, the fund will be open to all investors. The following changes are effective August 1, 2014: The first paragraph under Purchase and Sale of Fund Shares on page 4 of the summary prospectus and page 5 of the prospectus is deleted. The section entitled Closed Fund Policies on page 17 of the prospectus is deleted. ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-827021407
